PER CURIAM.
The sole issue in this worker’s compensation case is whether claimant’s back problems are causally related to a compensable injury which occurred in 1970. The undisputed medical testimony indicates that his problems were degenerative in nature resulting in the overgrowth of a bone that compressed a nerve in his back. Neither his surgeon nor his treating physician even attempted to establish the cause of the overgrowth.
This is not an uncomplicated situation of the type which can be resolved in favor of the claimant without supporting medical evidence. There was none.
Affirmed.